 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                            Case No.: 2:15-cr-00212-JCM-NJK
 5                          Plaintiff,                                 ORDER
 6   v.                                                            (Docket No. 93)
 7   CHARLES PARKIN,
 8                         Defendant.
 9         Pending before the Court is Defendant’s motion to seal his expert’s competency report.
10 Docket No. 93. See also Docket No. 94 (expert report). Defendant submits that the report contains
11 “sensitive competency information regarding [his] mental and physical health and other personal
12 information.” Docket No. 93 at 2.
13         Accordingly, the Court GRANTS Defendant’s motion to seal. Docket No. 93. The expert
14 report at Docket No. 94 shall remain under seal.
15         IT IS SO ORDERED.
16         DATED: January 27, 2020.
17
18
19                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                      1
